DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Tracking Keystrokes Using Wireless Signals”) in view of Xu et al. (“Attention-based Walking Gait and Direction Recognition in Wi-Fi Networks”) and Dahl et al. (US2012/0243374).
To claim 30, Chen teach a method of a wireless tracking system (Fig. 2), comprising:
transmitting a first wireless signal through a wireless channel of a venue including a surface (page 31 abstract & section 1); 
receiving a second wireless signal through the wireless channel, wherein the second wireless signal comprises a reflection of the first wireless signal by at least one moving object in the venue (page 31 abstract & section 1); 
obtaining a time series of channel information (CI) of the wireless channel based on the second wireless signal (pages 33-35 section 3; page 36 section 4.1, signal strength); 
detecting at least one keystroke on the surface based on the time series of CI (TSCI), wherein detecting the at least one keystroke comprises: 
detecting a motion of each of the at least one moving object on the surface based on the TSCI, and recognizing the motion as a keystroke performed by the moving object based on a reflection area associated with the motion and at least one threshold (pages 33, 38, keystroke motions are recognized based on change in trough frequency location over time and respective threshold); 
wherein detecting the motion of each moving object comprises, for each time instance and for each of a plurality of distance ranges of interest: detecting at least one candidate motion based on the measurement score; determining at least 
But, Chen do not expressly disclose wherein each CI comprises a channel impulse response (CIR); computing, for the distance range of interest, a differential CIR based on a CIR amplitude measured at the time instance and a CIR amplitude measured at a preceding time instance before the time instance, computing, for the distance range of interest, a measurement score based on the differential CIR.
Xu teach using Wi-Fi in device-free passive sensing in keystroke sensing application (page 1, I Introduction), wherein time series of channel information comprises channel impulse response (CIR) (page 5, IV. System Design), which would have been obvious for having CIR as channel information in addition or replacement to channel information of Chen.
	Dahl teach detecting the motion of each moving object comprises, for each time instance and for each of a plurality of distance ranges of interest: computing, for the distance range of interest, a differential CIR based on a CIR amplitude measured at the time instance and a CIR amplitude measured at a preceding time instance before the time instance, computing, for the distance range of interest, a measurement score based on the differential CIR; detecting at least one candidate motion based on the measurement score (abstract, Figs. 1-13, paragraphs 0006-0054, 0147, 0175-0186, 0204).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dahl into the .


Allowable Subject Matter
Claims 1-2, 4-29 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found alone or in combination to fully teach specifically claimed system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 24, 2022